Citation Nr: 9926866	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran entered service in October 1965 and was released 
from service in February 1987 because of physical disability.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.


REMAND

By a rating dated in March 1987, service connection was 
established for diabetes mellitus, rated 20 percent 
disabling, hypertension, rated 10 percent disabling; 
degenerative arthritis of the spine and traumatic arthritis 
of the right shoulder, each rated 0 percent disabling.  The 
combined evaluation was 30 percent.

In June 1995, the veteran requested that his disabilities be 
re-evaluated.  By a rating dated in March 1996, the rating 
for diabetes mellitus was increased to 40 percent and the 
rating for the back disorder was increased to 10 percent.  
The combined rating was increased to 50 percent as of June 
1995.

In April 1996 the veteran completed an application for 
increased compensation based on unemployability.  The record 
reflects that the veteran was scheduled to see a VA 
counseling psychologist in November 1996 in connection with 
an application for vocational rehabilitation benefits.

A letter from the Social Security Administration (SSA) 
reflects that the veteran was found to have become disabled 
under SSA rules on March 6, 1995, and that he was found to be 
entitled to disability benefits beginning September 1995.

By a rating dated in February 1997, the evaluation for 
diabetes mellitus was increased to 60 percent and the 
combined rating was increased to 70 percent effective from 
June 1995.  The veteran's claim for a total rating based on 
unemployability was deferred pending an examination.

An examination for disability evaluation purposes was 
completed in March 1997.  By a decision dated in June 1997, 
the rating for the veteran's back disorder was increased to 
60 percent under Diagnostic Code 5293 effective from May 
1995.  Inasmuch as the maximum schedular rating provided by 
Diagnostic Code 5293 has been assigned for the veteran's back 
disability, this would normally be considered a complete 
grant of the benefit sought on appeal regarding this matter.  
However, inasmuch as the veteran thereafter stated that the 
was not satisfied with the rating, and in view of the fact 
that issues of individual unemployability and an extra-
schedular rating have been raised, this matter remains for 
appellate consideration.

By the June 1997 decision the veteran was also assigned 10 
percent ratings for sinusitis, a duodenal ulcer, and a right 
shoulder disability.  Additionally, service connection was 
established for dysthymia and this disability was rated as 30 
percent disabling.  The combined rating was increased to 90 
percent from June 1995.  However, the veteran's claim for a 
total rating based on unemployability was denied.  
Additionally, it was held that the none of the veteran's 
disabilities warranted referral for extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

In August 1997 the veteran stated that he was not satisfied 
with the decision of June 1997.  This constitutes a notice of 
disagreement with the denial of a total rating based on 
unemployability.  38 C.F.R. § 20.201.  When there has been an 
initial adjudication of a claim by the RO and the veteran has 
filed a notice of disagreement as to the denial, thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case (SOC).  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  In this case the RO has denied the veteran's claim 
for a total rating based on unemployability and the veteran 
has filed a notice of disagreement as to this denial.  
Accordingly, the Board must remand this matter to the RO for 
preparation of an SOC as to this claim.  However, under such 
circumstances the appeal as to this matter should be returned 
to the Board following the issuance of the SOC only if the 
veteran perfects his appeal as to this matter by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

The veteran was scheduled for a hearing before the 
undersigned member of the Board for July 19, 1999.  The 
veteran failed to report for the scheduled hearing.  In an 
August 1999 letter, the veteran stated that he had not 
received notification of the scheduled hearing and he 
requested that the hearing be rescheduled.

If an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  38 C.F.R. 
§ 20.704 (1998).  

It is clear that a veteran would be unable to request 
postponement or to file a timely motion for a new hearing if 
he had no notice of the date of his scheduled hearing.  Based 
on the veteran's written statement that he did not receive 
notice of the date of the hearing the Board finds that good 
cause for his failure to appear has been shown.

In view of the foregoing, the claim is remanded to the RO for 
the following:

1.  The RO should provide the veteran and 
his representative with a SOC regarding 
the issue of entitlement to a total 
rating based on individual 
unemployability resulting from service-
connected disabilities.  The RO must 
provide the veteran with a substantive 
appeal form and inform him that this 
form, or its equivalent, must be 
completed and returned in a timely manner 
in order to perfect an appeal as to this 
matter.  The RO should certified the 
issue for appellate review if, an only 
if, the veteran submits a timely 
substantive appeal as to this matter.  
Additionally, if the veteran files a 
timely appeal as to this matter, 
vocational rehabilitation and counseling 
folders regarding the veteran should be 
associated with the files assembled for 
appellate review.

2.  The RO should re-schedule the veteran 
for a hearing before a Member of the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


